Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendment
Applicant's after-final submission dated 7/20/22 has been entered.
Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15 requires, inter alia, an assessment comprises determining a possible engagement efficiency of the target by a directed-energy weapon; the determination of the possible engagement efficiency comprises detecting energy deflected from the target environment and measuring the energy deflected from said target; wherein the controller is further arranged to perform: a first assessment step during the first assessment phase, wherein the energy deflected from said target is measured and recorded as a first deflected target energy; a first engagement step during the first engaging phase, wherein the directed energy is directed at said target at a first power level; a second assessment step during the second assessment phase, wherein the energy deflected from said target is measured and recorded as a second deflected target energy: and a second engagement step during the second engaging phase, wherein the directed energy is directed at said target at a second power level; wherein if said second deflected target energy is lower than said first deflected target energy, then said second engagement energy is higher than said first engagement energy.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claim 1 is allowed for including substantially the same allowable subject matter as that of claim 15. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875